United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2637
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Charles Wesley Williams,                 *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 15, 2009
                                 Filed: December 17, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Charles Wesley Williams (Williams) pled guilty to being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1
imposed a sentence of 92 months in prison and 3 years of supervised release. On
appeal, Williams’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), questioning the district court’s determination that a
previous burglary conviction should be considered a crime of violence under U.S.S.G.
§§ 2K2.1(a)(2) and 4B1.2(a)(2). Williams has filed a pro se supplemental brief in

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
which he argues the district court treated the Guidelines as mandatory, in violation of
United States v. Booker, 543 U.S. 220 (2005).

       We hold the district court properly determined Williams’s Missouri conviction
for second-degree burglary of an unoccupied commercial building was a “crime of
violence” within the meaning of section 4B1.2(a)(2). See United States v. Bell, 445
F.3d 1086, 1090-91 (8th Cir. 2006). Further, the district court’s explanation for
denying Williams a variance below the Guidelines range shows the court correctly
treated the Guidelines as advisory. See Booker, 543 U.S. at 245-46 (holding the Sixth
Amendment problem resulting from the mandatory nature of the Guidelines is
remedied by making the Guidelines advisory).

       Finally, we find no abuse of discretion in the sentence, see United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing the factors that
constitute an abuse of discretion), and no nonfrivolous issue for appeal, see Penson
v. Ohio, 488 U.S. 75, 80 (1988). We grant counsel’s motion to withdraw, and we
affirm the judgment.
                       ______________________________




                                         -2-